Exhibit 10.1




July 29, 2015






Mr. Kevin M. Modany
ITT Educational Services, Inc.
13000 North Meridian Street
Carmel, IN 46032-1404




Re: Third Amendment to Letter Agreement




Dear Kevin:


Reference is made to that certain letter agreement, dated as of August 4, 2014,
between you and ITT Educational Services, Inc. (the “Company”), and the
amendments to that letter agreement, dated as of April 28, 2015 and May 26, 2015
(as so amended, the “Letter Agreement”).   You and the Company hereby agree to
extend the Applicable Period (as defined and used in the Letter Agreement) to
and including December 31, 2015.  Other than such amendment, all other terms and
conditions of the Letter Agreement remain in full force and effect without
modification.


If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this letter.




ITT EDUCATIONAL SERVICES, INC.




By:  /s/ John E.
Dean                                                                
       Name: John E. Dean
       Title: Executive Chairman






Accepted and Agreed to:




/s/ Kevin M.
Modany                                                                           
Kevin M. Modany



